Case: 12-1312    Document: 47   Page: 1   Filed: 11/07/2012




          NOTE: This order is nonprecedential.

   mlniteb ~tate~ (!Court of §ppeaI~
        for tbe jfeberaI (!Circuit

   YANGZHOU BESTPAK GIFTS & CRAFTS               co.,
                    LTD.,
             Plaintiff-Appellant,
                           v.
                   UNITED STATES,
                   Defendant-Appellee,
                          AND

                BERWICK OFFRAY LLC,
                   Defendant-Appellee.


                       2012-1312


   Appeal from the United States Court of International
Trade in case no. 10-CV-0295, Senior Judge Judith M.
Barzilay.


                     ON MOTION


                       ORDER
   Yangzhou Bestpak Gifts & Crafts Co., Ltd. moves
without opposition for an 8-day extension of time, until
November 16, 2012, to file its reply brief.
Case: 12-1312     Document: 47      Page: 2   Filed: 11/07/2012




YANGZHOU BESTPAK    v. US                                  2


      Upon consideration thereof,
      IT Is ORDERED THAT:
      The motion is granted.
                                     FOR THE COURT


                                      /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s21